Mr. Justice Aldrey
delivered the opinion of the court.
Appellant Antonio Geigel Paredes was convicted and sentenced to pay a fine of one hundred dollars and the costs on the charge of having, during the quarter ending September 30, 1919, wilfully and maliciously employed in his tobacco factory more than fifty employees without having the corresponding license.
A witness for the prosecution testified at the trial that on July 18 he went into the factory and there found fifty-three women stripping tobacco, and that according to a book of the appellant of which he took possession, fifty-two persons had been working there since the 7th' of July. Prom the evidence of the appellant it appears that he had a license to employ only forty-nine persons, but that on the day referred to by the witness for the prosecution, although there were more than forty-nine employees in the establishment, only that number were engaged in stripping tobacco and the others were engaged in other work.
*635The district attorney offered in evidence the hook referred to by his witness and the appellant objected to its admission on the ground that it contained an alteration, and he alleges on appeal that its admission in evidence was erroneous.
The mere fact that the book contained an alteration was not a sufficient reason for excluding it, in the absence of evidence by the appellant that the alteration was not made by him; but even if it were error to admit the book in evidence, the error would not be prejudicial to the appellant, because without that evidence he could have been convicted on the testimony of the witness for the prosecution.
The other ground of appeal is that parole evidence was admitted to prove that he had not the corresponding license. This allegation is also without merit'because the appellant himself proved by his own witness that he only had a license to employ less than fifty persons.
The judgment appealed from must be

Affirmed.

Chief Justice Hernández and Justices del Toro and Hutchison concurred.
Mr. Justice Wolf took no part in the decision of this case.